DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 11 JAN 21 includes references that are not clearly prior art or are illegible.  Even in view of the “(c) 2019,” reference 3 fails to be prior art because the instant application claims priority from provisional application 62/960,230, filed 13 JAN 20.  Thus, unless it can be shown that the reference was made prior to 13 JAN 19, it must be presumed to overlap the instant application, with a 96.7% accuracy (the sum of 365 days/year minus 12 divided by 365).  The language in reference 4 can only be guessed at and does not appear to be easily copied.
Notably, references 1 and 2, while including similar copyright language, albeit to year 2020, further include comments adequately antedating the provisional application.  Thus, such have been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bolt, 24, (claims 1 and 13) and the operating condition in which the firearm is operable and the sight facility is in a first position (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  With respect to the first, the bolt appears to be shown in Fig. 8; regardless, no callout for reference numeral 24 appears in the drawing figures.  With respect to the second, Figs. 3-4 clearly show sight facility 54 “rotationally offset from the first position” (claim 3), but there is no drawing figure showing such in the first position, as would be the case in, e.g., Figs. 1-2.

Claim Objections
Claims 5 and 10 are objected to because of the following informalities: (claim 5 requires a period at its end; and, “1” at the beginning of claim 10 should be placed between “claim” and “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,501,189 to Brandl et al. (“Brandl”), as supported by or in view of Wikipedia article discussing the Heckler & Koch MP5 (“MP5”), in view of US 521,202 to Burgess.
Re: claim 1, Brandl discloses the claimed invention including a firearm, e.g., Fig. 1, comprising: a frame 1 having a trigger assembly, inter alia, 6 and defining a passage containing a bolt (see col. 3, lines 22-23, e.g., 3:22-23, “The weapon illustrated in Fig. 1 is known (MP 5 SD 3 of Heckler & Koch GmbH)”; such includes a bolt—see below); a barrel assembly, e.g., Fig. 2; the barrel assembly including a barrel element defining a barrel axis (not particularly shown but the centerline of barrel 11); the barrel element including a barrel 11, a plurality of suppressor baffles forward of the barrel (see, “muzzle silencer 9,” 3:21, e.g., Fig. 2 (at least one set of baffles is clearly shown); see also below), and having an interior space (that space wherein callout 18 is disposed); the barrel assembly including a sleeve 21 encompassing the barrel; the sleeve having an interior defining an expansion chamber in gas communication with the interior space of the barrel element, 3:57-4:45; a front closure 25 and a rear closure 22 at respective ends of the sleeve to provide a gas seal enclosing the expansion chamber, id.; and the sleeve being rotatable about the barrel axis, id., except for the barrel assembly being pivotally connected to the frame.
Regarding a bolt, MP5 discloses such (see, e.g., “Operating mechanism” section, page 5).  Regarding baffles, MP5 discloses that the MP5SD was introduced in 1974 as a suppressed variant of the MP5 (see second paragraph under “History” section, page 1; see also “Barrel accessories” section, page 6).  Thus, in view of MP5, the “MP 5 SD 3” of Brandl inherently includes the claimed subject matter or such would be obvious variations of the weapon.
1 and a barrel assembly 2, which is pivotally connected to the frame, in the same field of endeavor for the purpose of “obtaining compactness [in guns] for easy carrying and preserve its availability for immediate use,” page 1, lines 8-12.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Brandl (as supported by or in view of MP5) as taught by Burgess in order to obtain compactness for easy carrying and immediate use availability.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 2, Brandl further discloses wherein the sleeve has a sight facility 2.  This is asserted in view of the disclosure that “the hand guard 10 which covers the tube section 21 and is preferably mounted for rotation on the tube section 21 is usually attached [thereto],” 4:33-35.
Re: claim 5, Brandl further discloses including a latch 23, 24 operable to selectively secure the sleeve in the operating condition.
Re: claim 8, Brandl further discloses wherein the sleeve is a single wall body, as shown.
Re: claim 10, Brandl further discloses wherein the sleeve is a unitary body, as shown.
Re: claim 11, Brandl further discloses wherein the sleeve is free of openings except at its ends, as shown; see also, e.g., Fig. 3.
Re: claim 12
Re: claim 13, Brandl (as supported by or in view of MP5) in view of Burgess discloses the claimed invention as applied above.  With particular respect to “the sleeve being rotatable about the barrel axis such that the sight facility may be rotated aside to enable movement of the barrel assembly to the folded condition,” the following.  First, it has been held that the recitation that an element is “capable of” performing a function, here, “rotatable” being equivalent to “capable of” rotating/rotation, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Brandl fairly discloses such.  Next, the recitation of “may be” allows for the alternative, i.e. may not be.  Thus, whether Brandl discloses this feature is irrelevant because even were the sight facility incapable of being rotated aside, such would still meet the limitation.
Anent claims 14, 17, 19, and 20, see relevant claims above.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (as supported by or in view of MP5) in view of Burgess, further in view of US 9,103,618 to Daniel et al. (“Daniel”).
Brandl (as supported by or in view of MP5) in view of Burgess discloses the claimed invention as applied above except for wherein the sleeve includes a mounting rail.
Daniel discloses a firearm 102, e.g., Fig. 1, comprising a barrel 110, e.g., Fig. 2, and a barrel sleeve 106 comprising a mounting rail 108 in the same field of endeavor for the purpose of attaching accessories, 4:49-51.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Brandl, in order to attach accessories.  The further rationale provided above would apply equally well here.
Allowable Subject Matter
Claims 3-4, 6-7, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
24-Jan-22